Title: To George Washington from Lewis Nicola, 16 November 1782
From: Nicola, Lewis
To: Washington, George


                  
                     Sr
                     Fishkill 16th Novr 1782
                  
                  I was not honoured with your Excellencies letter of the 13th ’till between four and five o’clock this afternoon.  I am much concerned at the delay, as I fear the dispersed state of the regiment will render it impossible to make out the return by the 18th but assure you no exertions of mine shall be wanting to accomplish it, for which purpose I immediately sent orders to the Point for the necessary return from thence, to be sent here to morrow evening if practicable, I shall send an officer to inspect the men at the Landing & Newburgh, & shall perform that business here; had time permitted I should have personally done it at each place.  As to the men in Philadelphia it is not in my power, but the Minister of war can easily procure a return of them.  Permit me to assure you I am with unfeigned respect Your Excellencies Most obedt Servt
                  
                     Lewis Nicola Col. Inv.
                     
                  
               